     Case: 1:18-cv-02371-CAB Doc #: 17 Filed: 06/02/20 1 of 2. PageID #: 1172




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

RONALD BECKWITH,                             )      CASE NO. 1:18CV2371
                                             )
                      Petitioner,            )      JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
DAVE MARQUIS, Warden,                        )      MEMORANDUM OF
                                             )      OPINION AND ORDER
                      Respondent.            )

CHRISTOPHER A. BOYKO, J.:

       This matter is before on the court on Magistrate Judge Greenberg’s Report and

Recommendation (Doc. 16) to dismiss Petitioner Ronald Beckwith’s Petition for a Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1) as procedurally defaulted. Objections to

the Report and Recommendation were due by May 14, 2020. Petitioner has not filed an

objection to the Report and Recommendation.

       Federal Rule of Civil Procedure 72(b) provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b)(2).

Petitioner has failed to timely file any such objection. Therefore, the Court must assume that

Petitioner is satisfied with the Magistrate Judge’s recommendation. Any further review by this

Court would be duplicative and an inefficient use of the Court’s limited resources. Thomas v.

Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

and DISMISSES Petitioner’s Petition as procedurally defaulted.
     Case: 1:18-cv-02371-CAB Doc #: 17 Filed: 06/02/20 2 of 2. PageID #: 1173




         The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3). Since Petitioner has not made a substantial showing of a denial of a constitutional

right directly related to his conviction or custody, the Court declines to issue a certificate of

appealability. 28 U.S.C. § 2253(c)(2); FED. R. APP. P. 22(b); Rule 11 of Rules Governing § 2254

Cases.

         IT IS SO ORDERED.

                                               s/ Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               United States District Judge

Dated: June 2, 2020




                                                   2
